DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed on 7/7/2021 under 37 CFR 1.116, in reply to the final rejection, has been considered and is hereby entered.  

Claim 1 is amended.  Claims 4, 10-11, and 23 are cancelled.  New claims 24-27 are added.  Claims 1-3, 5-9, 14, 16-22, and 24-27 are pending.
	

Information Disclosure Statement
	The information disclosure statement filed on 7/16/2021 has been considered.  A signed copy is enclosed.  The lined-through document was not considered because it is not in the English language.


Election/Restrictions
Claims 1-3, 5-9, 14, 16-19, 21-22, and 24-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Rejections Withdrawn
The rejection of claims 1-3, 7-9, 16, and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Bey et al (WO2014/074817, 2014; IDS filed on 6/10/2019) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-9, 16-19, and 21-22 under 35 U.S.C. 103 as being unpatentable over Bey et al (WO2014/074817, 2014; IDS filed on 6/10/2019) in view of Lal et al (Vaccine, 31:4759-4764, 2013) is withdrawn in light of applicant’s arguments thereto.

The rejection of claims 1-3, 7-9, 14, 16, and 21-22 under 35 U.S.C. 103 as being unpatentable over Bey et al (WO2014/074817, 2014; IDS filed on 6/10/2019) is withdrawn in light of applicant’s arguments thereto.


Conclusion
Claims 1-3, 5-9, 14, 16-22, and 24-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/BRIAN GANGLE/Primary Examiner, Art Unit 1645